Honorable Franklin L. Smith          opinion No. (C-338)
County Attorney
Nueces County                        Re: Whether the taxpayer
Corpus Christi, Texas                    has the right to pay
                                         his state ad valbrem
                                         tax early, taking ad-
                                         vantage of the discount
                                         afforded by Article
                                         7255b, V.C.S., and pay
                                         his county ad valore~m
                                         tax at a later date,.
                                         without discount. so
                                         long as said.county ad
                                         valorem taxi-Ispaid
                                         before It becomes de-
Dear Mr. Smith:                          linquent.
     You have requested an opinion of this office on the
above captioned question.
     Article 7255b, Vernon's Civil Statutes reads as
follows:
          "All taxpayers shall be allowed discounts
     for the payment of taxes due to the State and
     all governmental,and $olitical subdivisionsand
     taxing districts of the State, said discounts
     to be allowed under the following conditions:
     (a) three (3%) per cent discount on ad vaio-
     rem taxes due the State or due any governmental
     or political subdivision or taxing district of
     the State, if such taxes are paid ninety (90)
     days before the date when they would‘otherwise
     become delinquent; (b) two (2%) per cent dis-
     count on ad valorem taxes due the State or due
     any governmental or political subdivision or
     taxing district of the State If such taxes are
     @aid sixty (60) days before the date when they
     would otherwise become delinquent; (c) one (1%)
     per cent discount on ad valorem taxes due the


                          -1604-
Hono,rableFranklin L..Smlth/Page 2 :. Opinion No. (C-338)
                                                .


     State or due My governmentalor polit.lcal
     subdivisionor taxing district of the.State,
     lf..suchtaxes are .paidthirty,(30) days be-
     fore the.dat,ewhen they would.otherwise.be-
     come delinquent. Provided;howcver, that the
     provisions of this sectionshall.not apply
     to-'tiatcrlmprovementdistricts, irrigation
     districts, levee districts, Water control.
     districts;and other governmental.  subdivisions,
     cities, towns and'indspendentschool‘dlstricts
    .iinlessand until the governing ..body offsuch
     water Improvementdlstrlcts,-irrigationdis-
     trrcts; levee'districts;water control dls-
     ,tricts;'.andother'governmentalsubdivisions,
     cities, towns:or independent. school district.
   :~by ordlnance,,resoluttonor order; shall.
     adopt'the.provlsions.hereof;  and in the event.
     any ,such"water'improvement district, irrigatlo'n
     district, levee.dlstrict,.watercontrol.dis--
     trlct, and other:.governmental subdivlslods,
     city; town.or independent school di'strlct
     elects to allow.~such~discoiu~ts,~
                                      then.the.govr
     erning body of each water improve.ment.dlstrlct;
      irrigation district;levee~district,.water
      control.dlstrict,and:qther gove.rnmentsub-
     .divlslons,city, town,pr‘lhdependentschool
     'dlstr+ti shall-..havepoiuer,by,the ordinance,
     resolution.or order levying the:annual.taxes,:
     to designate the months in which such dis-‘
     .countsof three (34b)per cent,'.tGo(2$).per.
     ,centiand one (1%) per cent respectively.shall
      be~allowed, but In no event shall the same
     'apply.to-split.payment of taxes.."'.~ '.
      Although there:& scme conflictsin the .holdings.of
opinions during.prior:admlnistratidns  of this office as to.
whether allad yalorem.taxe's  'appearingon the general tax '
rolls aa-    any.one eeparately:asdessedparcel of land
must be paid at the same time and as to the discount-to
be allowed therefor under:7255bj it.has.been'theconsist-
ent ruling ~ofthe offlce'of the 'AttornsyGeneral of this
,Statethat a taxpayer must pay his .State.and'Countyad
 valorem taxes at the.same~.tlme;.=
                                  To the extent of their
 speclfic'holdlngon this point-.or.thelr~.recognltlon'of
this'rule. the fo'llow$ngAttorney Cineral's Opinions are
 affirmed: o-1262:(~ept; 8, 'lg3g)j0-1187:(octi13, 1939);
 O-6124 (NOV. 9 1934); 0-6290 (~ecr 15, 1944); o-6397 (1945);
 and V-734 (1948).



                         -16051
Honorable P'rank1d.n
                  &. ~mi~h..P$;g~
                                .J     @inibn @(   (c-338)


    We quote the following excerpt from page 2 of Attorney
General Opinion NO. o-1262:                      .

           "Pursuantto the express statutory warrant
     above'stated,'andto avoid interminable confusion
     In the keeping of accounts and the'issuance of "
     receipts by tax'assessors-collectorsof the various
     counties of Texas, the Comptrollerof Public Accounts
     promulgated a regulation that all ad valorem taxes
     appearing upon the general tax rolls such'as state,
     county and common school district taxes, which the
     tax collecting officials of:the county were charged
     with collecting must, as to any one separately-
     assessed parcel of-land, be paid at the same time.
     This long-standingregulation of the Comptroller
     has been, time out of mind, uniformly observed by
     the tax-collecting officials of various counties,
     and under such administrativeregulation and ruling
     they have refused to issue receipt for part pay-
     ment of ad valorem taxes appearing upon the general
     .tax rolls against-.anyseparately-assessedtract or
     parcel of land."
 Although we have been Informed bythe Comptrolier.'s Department
 that there.1~ no such offlclal specific regulation, such has
 been the,departmentalinterpretationof the law in so far as
 state and county ad valorem taxes are concerned as.evldenced
 by the'form of the State and County~Tax Receipt '(Form40-2.62)
 for receipting,FullPayment or Last Half Payment of state and
 county ad valorem taxes charged on current-tax:rolls. This
'form Is'furnished tax assessor-collectorsby the Comptroller
 without cost. A separate receipt is provided f&First Half
 Payments of State and County Taxes (Forni'40-2.23);The state-
 ment above quoted as to the uniform practice‘of tax assessors-
 collectors In this regard Is correct in so far +s.ilt&teand
 county ad valorem taxes are concerned.
     w,                  251 S.W. 277 (Tex.Civ.App.1923),
which'held that a tax collector could refuse to accept state
and,county taxes tendered without pa ment of a wife's poll tax,
iscited in Opinions o-1262 and O-113;7 as sustaining their result
in principle. Opinion O-6124 points out thatno statute author-
izes a tax collector to receive and receipt for state taxes wlth-
out, at the same time, collecting county taxes. We agree that
these reasons stated in.the aforementionedopinions support their
holdings.



                           -1606"
                                                              .,   .


             Honorable Franklin L. Smith, Page 4    Opinion No. (C-338)


                  Since state and county taxes against any separately-
             Msessed'tract or parcel of 'land:must be paid at the same time,
             a fortlori, Article 7255b, V.C.S., doe.snot permit a discount
             for @arly payment of state ad valorem taxes-even though the
             taxpayer later .tenderspayment of his county ad valorem taxes
             prior tcidelinquency.
                                   SUMM.ARY
                                   -------
                       State and cqunty ad valorem taxes against any
                  separately-assessedtract'or,parcel of land must be
                  paid at the same time. Article 7255b, V.C.S., does not
                  authorize a discount for early payment of state ad
                  valor&m taxes even though county ad,valorem taxes are
                  paid prior to delinquency;
                                                   Yours very truly,
                                                   ~~AGG~NERcAmi
                                                   'Att+rneyGeneral of Texas




‘. ‘_




             MMcGP:sjl
             APPROVED:
             OPINION COMMITTEl$
             W.  V. Geppert, Chairman.
             Cecil Rotsch
             .ArthurSandlln
             'W.E. Allen
              Pat Bailey
             APPROVED FOR THE Al?l!ORNEY
                                      GENERAL
             BY: Roger Tyler


                                                                               !


        ..




                                         -1607-